Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 10-14 and 16-23 are allowed.
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“a device isolation layer between the first gate structure and the second gate structure, and separating the first lower pattern and the second lower patter, and directly contacting the first lower pattern and the second lower pattern,
wherein the first gate structure includes a gate electrode and a gate insulation layer, 
wherein a height from an upper surface of the first lower pattern to an upper surface of the device isolation layer is greater than a height from the upper surface of the first lower pattern to an upper surface of the gate electrode, and 
wherein an upper surface of the filed insulation layer is higher than a lowermost part of the device isolation layer.”

Claims 2-7 and 10-12 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“an insulation pattern separating the first lower pattern and the second lower pattern, and directly contacting the plurality of first sheet patterns and the plurality of second sheet patterns, the insulation pattern including a linear insulation pattern and a plurality of protruding insulation patterns,
wherein the linear insulation pattern extends in the second direction from a level that is higher than an uppermost height of the first and second gate electrodes to a level that is lower than an uppermost surface of the first and second lower patterns, and
wherein each of the plurality of protruding insulation patterns protrudes in the first direction from a sidewall of the linear insulation pattern”.

Claims 14 and 16-17 depend from claim 13, and therefore, are allowed for the same reason as the same claim 13.

	Regarding claim 18: the cited prior art of record, either singly or in proper
combination, does not teach or make obvious, along with the other claimed features, a
semiconductor device comprising:
	“the first portion of the first device isolation layer has a first width in the first direction, and the second portion of the second device isolation layer has a second width in the second direction greater than the first width”.

	Claims 19-23 depend from claim 18, and therefore, are allowable for the same
reason as claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826